

	

		II

		109th CONGRESS

		2d Session

		S. 2576

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 6, 2006

			Mr. Kerry (for himself

			 and Mr. Kennedy) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on certain

		  golf club driver heads of titanium.

	

	

		1.Certain golf club driver

			 heads of titanium

			(a)In

			 GeneralSubchapter II of

			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by

			 inserting in numerical sequence the following new heading:

				

					

						

							

								9902.95.14Golf club

						driver heads of titanium, each with a rhombus shaped center face insert and a

						laser welded face plate, and with 10.5 degree loft (provided for in subheading

						9506.39.00)FreeNo ChangeNo ChangeOn or before

						12/31/2009

								

							

						

					.

			(b)Effective

			 DateThe amendment made by

			 subsection (a) applies with respect to goods entered, or withdrawn from

			 warehouse for consumption, on or after the 15th day after the date of enactment

			 of this Act.

			

